Judgment, Supreme Court, New York County, rendered August 16, 1977, unanimously affirmed. This defendant-appellant, indicted for robbery, first degree, entered a negotiated plea of guilty to robbery, second degree, admitting having secured the victim’s property "by force and fear inflicted upon him.” He did, however, stoutly deny having used a weapon, as charged, adhering to his denial and, at the same time, to his obviously informed consent to accept the negotiated plea. He now maintains that the refusal to admit his display of a weapon in furtherance of the robbery eliminates an element (Penal Law, § 160.10, subd 2, par [b]) which distinguishes second degree robbery, in these circumstances, from third degree and accordingly asks us to reduce his conviction to the latter. Whatever may be his purpose — the sentence imposed of three to six years would be permissible for either degree — he is not entitled to the relief sought. It is obvious from the record that he well understood precisely what he was doing. (People v Serrano, 15 NY2d 304.) Even were this a Serrano case, all that he would be entitled to have would be vacatur of the plea and remand for further proceedings, and this he was eschewed. (Cf. People v Giuliano, 52 AD2d 240, 247.) Concur — Murphy, P. J., Lupiano, Silverman, Markewich and Sullivan, JJ.